Citation Nr: 1826627	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right upper extremity neuropathy.

2. Entitlement to service connection for left upper extremity neuropathy.

3. Entitlement to service connection for right lower extremity neuropathy.

4. Entitlement to service connection for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


The Veteran had active service from November 1966 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to determine the nature and etiology of then claimed neuropathies in July 2014, but the Board finds that examination inadequate. 

The examiner diagnosed right carpal tunnel syndrome and offered a positive nexus opinion, but the report is internally inconsistent.  The examiner related the history of the condition, as related by the Veteran, to include a history of a right forearm fracture as a child and the onset of numbness in the right hand after "coming down on his hand" in 1996.  In contrast, the basis of the positive opinion was that the Veteran was seen for a right upper extremity nerve condition in service and "still has symptoms today."  That conclusion is not supported by the service treatment records, especially the separation examination which was normal, with no reference to pertinent defects or interval history.  Given the inconsistency, a new opinion is needed. 

The July 2014 examination is also inadequate to decide the remaining claims because the examiner found that the Veteran does not suffer from neurological symptomatology of his left upper extremity or bilateral lower extremities.  A review of the medical evidence of record shows that the Veteran has consistently experienced and been treated for bilateral hand weakness, numbness in his legs bilaterally, weakness in his dorsal and plantar flexion, and chronic leg and arm numbness bilaterally. See e.g., January 2006 VA treatment record; see also January 2007 VA treatment record; see also November 2008 VA treatment record; see also September 2009 VA treatment record.  Thus, a new opinion is required. 

On remand, current VA treatment records and private treatment records should be identified and obtained prior to deciding the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any upper or lower extremity neurological complaints since September 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of any current neuropathy of upper or lower extremities.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  

Based upon the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified neuropathy of the upper or lower extremities is etiologically related to the Veteran's active service.

In providing the opinion, the examiner should consider, and discuss as necessary, the following: (i) the service treatment records, and; (ii) January 2006, January 2007, November 2008 and September 2009 VA treatment records.  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, the examiner should indicate why. 

3.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
 Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




